UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7297



LAWRENCE E. GRIFFIN,

                                              Plaintiff - Appellant,

          versus


MICHELLE ELZIE, Warden, District of Columbia
Department of Corrections; EUGENE SMITH,
Agents in Active Concert; RUSSELL CANON,
Defense Counsel,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-1011-AM)


Submitted:   December 20, 2001            Decided:   January 11, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence E. Griffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence E. Griffin appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Griffin v. Elzie, No. CA-01-1011-AM (E.D.

Va. filed July 30, 2001; entered July 31, 2001). We grant Griffin’s

motion to supplement exhibits and deny the pending motions to add

a third party and for summary judgment.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2